NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federa| Circuit
2009-3179
v1viAN ARNoLo,
` Petitioner,
V.
mann svsrEMs PRorEcrioN so/-\Ro,
Respondent.
Petition for review of the Merit Systems Protection Board in
DC315H080788-|-1 .
ON MOTlON
0 R D E R
Upon consideration of the Merit Systems Protection Board’s motion for a 21-day
extension of time, untii September 29, 2009, to tile its brief,
|T |S ORDERED THAT:
The motion is granted.
FOR THE COURT
SEP  mug lsi Jan HsQ[ba|y
Date jan Horba|y
C|erk
ca vivian Amold ruiz FEu§’nA?.péi§‘¢`:irir””
Sara B. Rearden, Esq.
SEP 1 1 2009
s8
JAN HORBALY
CLERK